 

--------------------------------------------------------------------------------

Exhibit 10.1

 
SETTLEMENT AGREEMENT


This Settlement Agreement (“Agreement”) is entered into as of November 22, 2010
by and between AETHLON MEDICAL, INC., a corporation organized under the laws of
the State of Nevada (“Company”), and Gemini Master Fund, Ltd. (“Investor”).


W I T N E S S E T H:
 
WHEREAS, the Company and the Investor entered into that certain Securities
Purchase Agreement dated as of February 12, 2010 (“SPA”), pursuant to which the
Company issued to the Investor (a) that certain Convertible Promissory Note of
the Company dated as of February 12, 2010 in the original principal amount equal
to $660,000 (“Note”), and (b) that certain Warrant to purchase 660,000 Warrant
Shares (“Warrant”), in consideration for $600,000, half of which was paid in
cash on the Closing Date and half of which was paid by the Investor delivering
to the Company that certain Secured Promissory Note in the original principal
amount of $300,000 (“Investor Note”); each initially capitalized term used but
not defined in this Agreement shall have the meaning ascribed thereto in the
SPA, Note or Investor Note, as applicable;


WHEREAS, On July 15, 2010 the Company issued a Secured Convertible Promissory
Note (“Tonaquint Note”) and warrants to purchase Common Stock to Tonaquint, Inc.
(“Tonaquint Transaction”);


 WHEREAS, on each of September 8, 2010, October 28, 2010 and November 2, 2010,
Gemini delivered a Notice of Conversion under the Note (collectively, the
“Conversion Notices”) for an aggregate of 447,233 shares of Common Stock, of
which 160,750 shares have been delivered to date pursuant to the October 28,
2010 Notice of Conversion;


WHEREAS, a dispute has arisen (a) under the Note as to the applicable adjustment
to the Conversion Price, if any, under the Note due to the Tonaquint
Transaction, (b) under the Conversion Notices previously delivered by the
Investor to the Company under the Note, (c) under the Investor Note as to
whether any prepayments are due, and (d) damages with respect to all of the
foregoing (collectively, the “Dispute”); and


WHEREAS, the parties wish to resolve the Dispute in accordance with the terms
hereof.


NOW THEREFORE, in consideration of the foregoing premises and the covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor agree
as follows:


1. Note Modifications.


(a)
Conversion Price.  Section 2.1(b) of the Note is hereby modified such that the
Conversion Price formula under the Note is changed to equal eighty percent (80%)
of the average of the three lowest closing bid prices of the Common Stock as
reported by Bloomberg L.P. on the Principal Market for the twenty (20) trading
days preceding the Conversion Date in lieu of the ten (10) trading days
preceding the Conversion Date, provided that in no event will the Conversion
Price be greater than the Max Price and there shall no longer be any Floor
Price.



 
1

--------------------------------------------------------------------------------

 




(b)
Common Stock Issuance Limitation.  Notwithstanding anything to the contrary in
the Note or in any other Transaction Document, the number of shares of Common
Stock that may be issued to the Investor pursuant to a conversion of the Note,
combined with an exercise of the Exchange Warrant (as defined below), shall not
exceed a cap determined by (a) dividing the sum of (i) the face amount of the
Note, plus (ii) an amount equal to all interest that would accrue under the Note
during its term (assuming no payments of principal or interest are made prior to
the Maturity Date), by a price per share of Common Stock equal to $0.20 (subject
to adjustment pursuant to Section 2.1(c) of the Note) and (b) then adding the
sum calculated pursuant to the foregoing clause (a) to the maximum number of
Warrant Shares (as defined in the Exchange Warrant) that may be acquired by the
holder thereof upon exercise of the Exchange Warrant (regardless of whether such
exercise is a cashless exercise).



(c)
Maximum Ownership Percentage.  The Maximum Ownership Percentage under the Note
is hereby increased to 9.99%.



2. Warrant Exchange.  The Warrant is hereby terminated and exchanged for a new
warrant to purchase 2,727,272 shares of Common Stock in the form of Exhibit A
attached hereto (“Exchange Warrant”).  The Company shall duly and validly issue
and deliver the original executed Exchange Warrant to the Investor within three
(3) business days following the date hereof.  Upon the Investor’s receipt of the
Exchange Warrant it shall promptly surrender and return the original Warrant to
the Company.


3. Investor Note Payment.  Upon execution hereof, and as a condition to the
effectiveness of this Agreement and the issuance of the Exchange Warrant, the
Investor shall deliver to the Company $253,794.09 by wire transfer in full
payment, accord and satisfaction of all amounts due under the Investor Note,
which represents the outstanding principal balance thereof plus all accrued but
unpaid interest thereon less the origination fee due to the Investor under
Section 4 of the SPA less reimbursement of Investor legal expenses.


4. Conversion Shares.  Upon execution hereof the Company shall deliver to the
Investor 286,483 freely tradable shares of Common Stock in full satisfaction of
the remaining number of shares of Common Stock due under the Conversion
Notices.  The Company shall duly and validly issue and deliver such shares to
the Investor by DWAC within three (3) business days following the date hereof.


5. Mutual Release; Recession of Notices of Event of Default.  In consideration
of the terms and provisions of this Agreement,  each party, on behalf of itself
and its related entities, including, but not limited to, any predecessors,
successors, assignors, assigns, owners, partnerships, partners, limited
partnerships, limited partners, limited liability companies, members,
affiliates, parent corporations, subsidiaries (whether or not wholly owned),
divisions, attorneys, officers, directors, employees, stockholders and agents
and each of them, shall and do hereby forever relieve, release and discharge the
other party each of its related entities, including, but not limited to, any
predecessors, successors, assigns, owners, partnerships, partners, limited
partnerships, limited partners, limited liability companies, members,
affiliates, parent corporations, subsidiaries (whether or not wholly owned),
divisions, assignors, assigns, attorneys, officers, directors, employees,
stockholders, agents and representatives, from any and all claims, demands,
actions, suits, causes of action, debts, costs, expenses, attorneys' fees,
damages, and liabilities of any kind or nature, in law, equity or otherwise,
including without limitation, any statutory, civil, or administrative claim,
whether known or unknown, suspected or unsuspected, fixed or contingent,
apparent or concealed (hereafter, the “Claims”), arising out of, related to or
connected in any way with the Dispute, provided, however, that nothing herein
releases any Claims or rights of any party to enforce the provisions of this
Agreement.  The Investor hereby revokes and rescinds any Notice(s) of Default
sent to the Company by the Investor prior to the date hereof.  The Investor
acknowledges and agrees that as of the date hereof to its knowledge there exists
no Default or Event of Default under the Note.  The Company hereby revokes and
rescinds any Notice(s) of Default sent to the Investor by the Company prior to
the date hereof.  The Company acknowledges and agrees that as of the date hereof
there exists no Default or Event of Default under the Investor Note, and upon
the Company’s receipt of the payment pursuant to Section 3 above all obligations
outstanding under the Investor Note shall have been satisfied.
 


 
2

--------------------------------------------------------------------------------

 


6. Miscellaneous.
 
(a)
Company Authorization.  The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and the Exchange Warrant and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement and the
Exchange Warrant by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its stockholders in connection
therewith.  This Agreement and the Exchange Warrant have been duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms.

 
(b)
Investor Authorization.  The Investor has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder.  The execution
and delivery of this Agreement by the Investor and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Investor and no further action is required by the
Investor, its board of directors or its stockholders in connection
therewith.  This Agreement has been duly executed by the Investor and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms.

 
(c)
No Novation; Rule 144.  The Note as amended hereby shall not constitute a
novation or satisfaction and accord of the Note.  The Company hereby
acknowledges and agrees that the Note is merely amended hereby and that the
Investor has not given any consideration to the Company in connection with such
amendment, and this Agreement shall not extinguish or release the Company under
any Transaction Document (other than the prior Warrant upon issuance of the
Exchange Warrant) or otherwise constitute a novation of its obligations
thereunder.  For purposes of Rule 144 promulgated under the Securities Act, the
holding period of the Note shall not be affected by this Agreement, and the
holding period of the Exchange Warrant shall tack back to February 12, 2010 (the
original issue date of the Warrant).  The Company agrees to take all actions
necessary to issue all shares of Common Stock issuable upon conversion of the
Note without restriction and not containing any restrictive legend.  The Company
agrees not to take any position contrary to this paragraph.

 


 
3

--------------------------------------------------------------------------------

 


(d)
Disclosure.  The Company shall publicly disclose the material terms of this
Agreement and the transactions contemplated hereby within three (3) business
days following the date hereof. The Company and the Investor shall consult with
each other in issuing any press release or the filing or disclosure of any other
document with respect to the transactions contemplated hereby, provided however,
that the Company may make such disclosures regarding this Agreement and the
transactions contemplated hereby as it shall deem necessary in its sole
discretion with respect to the content of any current, periodic or annual report
filed by it with the Securities and Exchange Commission, including the filing of
this Agreement as an exhibit thereto and the financial statements contained in
such reports.

 
(e)
Full Force and Effect.  Except as specifically waived and amended hereby, the
Transaction Documents shall remain in full force and effect in accordance with
their respective terms.  Except for the waiver and amendment contained herein,
this Agreement shall not in any way waive or prejudice any of the rights or
obligations of the Investor or the rights or obligations of the Company under
the Transaction Documents, or under any law, in equity or otherwise, and such
waiver and amendment shall not constitute a waiver or amendment of any other
provision of the Transaction Documents nor a waiver or amendment of any
subsequent default or breach of any obligation of the Company or the Investor,
or of any subsequent right of the Investor or of the Company.  As used in the
Transaction Documents, the term “Warrant” or “Warrants” shall refer to the
Exchange Warrant in lieu of the Warrant.

 
(f)
No Representations.  Except for statements expressly set forth in this
Agreement, no party has made any statement or representation to any other party
regarding a fact relied upon by the other party in entering into this Agreement
and no party has relied upon any statement, representation, or promise of any
other party, or of any representative or attorney for any other party, in
executing this Agreement or in making the settlement provided for in this
Agreement.

 
(g)
Factual Investigation.  Each of the parties has read the Agreement carefully,
knows and understands the contents of this Agreement, and has made such
investigation of the facts pertaining to the settlement and this Agreement and
of all matters pertaining to this Agreement as it deems necessary or
desirable.  Each of the parties enters into this agreement without duress and of
its own free will.

 
(h)
Independent Legal Advice.  Each of the parties, by their execution of this
Agreement, acknowledges that it has received prior independent legal advice from
legal counsel of such party's choice with respect to the advisability of making
the settlement provided for in this Agreement and with respect to the
advisability of executing this Agreement, or that having been advised of its
right to same has knowingly and voluntarily elected not to seek such advice.

 
(i)
Applicable Law.  This Agreement shall be deemed to have been executed and
delivered within the State of New York, and the laws of the State of New York
shall apply to the interpretation and enforcement of this Agreement.  The sole
and exclusive venue for any dispute arising under this Agreement shall be the
state courts located in the County of New York, State of New York or the federal
courts located in the Southern District of New York, and the parties agree to
submit to the personal jurisdiction of those courts and expressly waive any
objections based on forum non conveniens or any other objections to those courts
exercising personal jurisdiction over them.

 


 
4

--------------------------------------------------------------------------------

 


(j)
Disputed Rights.  The parties explicitly acknowledge and covenant that this
Agreement represents a settlement and compromise of disputed rights, Claims and
defenses, and that except as specifically set forth in this Agreement, by
entering into this Agreement, no party admits or acknowledges any liability,
wrongdoing, or negligence, all such liability, wrongdoing or negligence being
expressly denied.

 
(k)
Indemnification and Attorneys' Fees.  In the event that any action,
cross-action, suit, arbitration, or other proceeding is instituted to remedy,
prevent or obtain relief from a breach of this Agreement, or arising out of a
breach of this Agreement, the prevailing party shall recover all of such party's
reasonable attorneys' fees and costs incurred in each and every such action,
suit, arbitration, or other proceeding, including any and all enforcement
proceedings, appeals or petitions.

 
(l)
Waiver. Modification. Amendment.  No modification, amendment, or waiver of any
of the provisions contained in this Agreement, or any future representations,
promise, or condition in connection with the subject matter of this Agreement,
shall be binding upon any party to this Agreement unless made in writing and
signed by such party or by a duly authorized officer or agent of such party.

 
(m)
Negotiated Agreement.  This Agreement is the result of negotiation and no party
shall have the Agreement interpreted against it because it was the drafting
party

 
(n)
Entire Agreement.  This Agreement constitutes an integrated written contract
expressing the sole and entire agreement and understanding of the parties to
this Agreement with respect to the subject matter hereof, and supersedes any and
all prior and contemporaneous discussions, negotiations, agreements and
understandings, whether oral or written, with respect to the subject matter
hereof.

 
(o)
Further Assurances.  The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

 
(p)
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.  This Agreement may be executed and
delivered by facsimile transmission or by email of a digital image format file.

 
 [Signature Page Follows]
 
 


 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, as of the date first written above, the parties hereto have
duly executed, or caused their authorized officers to duly execute, this
Agreement.




AETHLON MEDICAL, INC.




By: /s/ James B. Frakes                            
Name: James B. Frakes
Title:  Chief Financial Officer




GEMINI MASTER FUND, LTD.
By:           GEMINI STRATEGIES, LLC, as investment manager




By: /s/ Steven Winters                                        
  Steven Winters, Managing Member


 
6

--------------------------------------------------------------------------------

 


Exhibit A


FORM OF EXCHANGE WARRANT


(see attached)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


